                                                                   y       iL      E

                                                                   DEC 28 2018
                  IN THE UNITED STATES DISTRICT COURT
                                                              CLERK. U S        9tr;i "TTipt
                 FOR THE EASTERN DISTRICT OF VIRGINIA     '         PKhi.. •                   •
                          Richmond Division


ABIR ALI,

      Petitioner,

V.                                        Civil Action No. 3:17CV656


LAWRENCEVILLE CORRECTIONAL CENTER,

      Respondent.

                          MEMORANDUM OPINION


      Abir Ali, a Virginia inmate proceeding pro se, submitted a

28   U.S.C. § 2254   petition   (hereinafter "§ 2254 Petition," ECF

No. 26) challenging his 2013 conviction in the Circuit Court of

Fairfax   County (hereinafter "Circuit     Court")    of second-degree

murder.     On   his § 2254 Petition form, Ali argues that he is

entitled to relief on the following grounds:^

      Claim One:      "Counsel failed   to   conduct  a pre-trial
                      investigation [and] interview Ms. Parada
                      which   could   divulge   elicit  essential
                       impeachment evidence. [The] result of this
                       neglect prejudiced the case by a bias[ed]
                       witness."   (§ 2254 Pet. 6.)

      Claim Two:      "Counsel failed to impeach Ms. Parada with
                      the help of clear [and] convincing evidence
                      which [was] not represented [and] resulted


      ^ The Court corrects the capitalization and punctuation in
quotations from Ali's submissions.       Ali filed hundreds of pages
of attachments to his § 2254 Petition.         The Court employs the
pagination assigned by the CM/ECF docketing system for citations
to those submissions.      The Court also employs the CM/ECF
pagination for citations to attachments to the Brief in Support
of Motion to Dismiss filed by Respondent.
                          [in]   an    unconstitutional   incarceration
                          according to Strickland[ v. Washington, 466
                          U.S. 668, 687 (1984)]."       at 8.)

      Claim Three:        "Counsel           didn't      [(a)]     cross-examine            the
                          medical expert, Dr. Diangelo, [and, (b)] did
                          not call the court-appointed expert for the
                          defense.  Dr.   Fowler,   who  could   testify
                          regarding   Mr.   Patel's   accidental   death
                          [which] resulted [in] error."                   (Id. at 9.)

Respondent    has    filed      a    MOTION      TO    DISMISS     AND    RULE   5    ANSWER

("Motion to Dismiss," EOF No. 33) arguing that Ali's claims lack

merit.     Despite the provision of notice pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), All filed no response.


                  .1.     FACTUAL AND PROCEDUBAL HISTORY


      All was initially charged with first-degree murder.                             (Sept.

23, 2013 Tr. 23.)              After a jury trial. All was convicted of

second-degree       murder     and     was    sentenced       to   eighteen         years    of

incarceration.          (EOF No. 35-1, at 1-2, 4.)                    All appealed his

conviction,       arguing       that      insufficient        evidence        existed        to

support his conviction for second-degree murder.                          (ECF No. 35-2,

at   1.)     In   rejecting         this     claim,     the   Court      of    Appeals       of

Virginia     aptly      summarized         the     evidence      of   Ali's      guilt       as

follows:


             Appellant was convicted of second-degree murder.
      He   contends      the    evidence      is      insufficient       to   support
      his conviction. Specifically, he argues the "trial
      court erred by finding sufficient evidence that Bharat
      Patel's     death      was     an    unlawful      killing      and     not    an
      accidental killing."   He also contends the evidence
      failed to establish he "possessed the requisite malice
to establish murder over voluntary manslaughter as the
evidence supported that [he] and [the victim] were
engaged in mutual combat thereby negating the malice
necessary for second degree murder."
     "On appeal, ^we review the evidence in the light
most favorable to the Commonwealth, granting to it all
reasonable inferences fairly deducible therefrom.'"
Archer v. Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d
826, 831 (1997) (quoting Martin v. Commonwealth, 4 Va.
App. 438; 443, 358 S.E.2d 415, 418 (1987)).
     So viewed, the evidence proved that appellant was
romantically involved with the victim's wife. In June
2012, the victim, Bharat Patel, returned to his
residence and discovered appellant there with his
wife. Saraswati Patel, the victim's spouse, testified
that on June 8, 2012, after Patel had learned of her
affair with appellant, she called appellant and
informed     him   Patel   had   threatened   to   kill   her,
himself, and appellant if Saraswati Patel had any
contact with appellant.   Later that night, Saraswati
Patel again called appellant and told him she would
soon be driving home with her husband from the
restaurant where they worked. She also told appellant
she was scared and did not want to go home with her
husband.     Appellant indicated he might come get her
from the residence.        Once home, Saraswati Patel went
to her room.       Later that night, she woke up and noted
her husband    was not in the residence.      After she    was
unable to find him, she called the police.
     Digma Medina De Parade Medrano testified she was
parking her car at the apartment complex where the
Patels lived when she saw a man walk in front of her
car twice.     She identified him as appellant.       She saw
him approach an older man. When the two men got close
to each other, appellant removed a black object from
his pocket.     Medrano explained it appeared that
appellant "hugged" the older man and she saw a blue
light emit from the black object.     Appellant placed
the object on the older man's stomach and arm. After
the older man was touched with the object a second
time, he fell to the ground. Appellant then moved the
older man into some nearby bushes.      She heard the
older man calling for help, then heard silence and saw
appellant emerge from the bushes.      She called the
police.
      The police found the victim's body in the bushes
and   located bloodstains throughout the area.     The
victim's autopsy revealed he had a number of abrasions
on his body and a laceration on the left side of his
head.     Two of the      victim's teeth      had been   knocked      out
during     the     altercation.           The    medical       examiner
testified Patel died from blunt head trauma.
     When first confronted by the police, appellant
denied having any involvement with the incident.
Later, he admitted traveling to the Patels' apartment
complex and that he encountered the victim there.
Appellant claimed the two struggled and that he
defended himself against Patel.   He admitted having
purchased a stun gun before the confrontation.   His
description of the encounter differed from Medrano's
account     of    the   events      she   witnessed.        Appellant
confirmed    he   moved    Patel   into   the   bushes   and   that    he
left without reporting the incident.
     "In Virginia, every unlawful homicide is presumed
to  be  murder   of the   second  degree."    Pugh  v.
Commonwealth, 223 Va. 663, 667, 292 S.E.2d 339, 341
(1982). "Murder at common law is a homicide committed
with malice, either express or implied." Id. Second-
degree murder does not require a specific intent to
kill.   See Rhodes v. Commonwealth, 238 Va. 480, 486,
384 S.E.2d 95, 98 (1989). "It is quite clear that one
may slay maliciously without actually intending to
kill."   Ronald J. Bacigal, Criminal Offenses and
Defenses 339 (2011-12).            If he acts with malice, the
accused need only intend "to perform the conduct"
causing the victim's death. Id. at 340.
     Malice inheres in the "doing of a wrongful act
intentionally, or without just cause or excuse, or as
a result of ill will."             Dawkins v. Commonwealth, 186
Va. 55, 61, 41 S.E.2d 500, 503 (1947).       "Implied
malice may be inferred from 'conduct likely to cause
death or great bodily harm, willfully or purposefully
undertaken.'"   Canipe v. Commonwealth, 25 Va. App.
629, 642, 491 S.E.2d 747, 753 (1997) (quoting Essex v.
Commonwealth, 228 Va. 273, 281, 322 S.E.2d 216, 220
(1984)).
        Malice . . . is unnecessary in manslaughter
        cases and is the touchstone by which murder
        and manslaughter cases are distinguished.
        . . [Proof of] malice . . . require[s] . . .
        a wrongful act . . . done "willfully or
        purposefully."             This       requirement       of
        volitional      action      is    inconsistent      with
        inadvertence.       Thus,    if   a   killing    results
    from [criminal] negligence, however gross or
    culpable, and the killing is contrary to the
    defendant's       intention,      malice      cannot     be
    implied[,   and   the  offense   constitutes
    manslaughter].    In order to elevate the
    crime to second-degree murder, the defendant
    must     be     shown    to     have     willfully       or
     purposefully,    rather   than   negligently,
     embarked upon a course of wrongful conduct
     likely to cause death or great bodily harm.
Essex V. Commonwealth, 228 Va. 273, 280-81, 322 S.E.2d
216,   219-20   (1984)   (citation  omitted)   (quoting
Williamson v. Commonwealth, 180 Va. 277, 280, 23
S.E.2d 240, 241 (1942)). "Whether the defendant acted
with malice is a question for the trier of fact." Id.
at 280, 322 S.E2d at 220.
     Voluntary manslaughter is the unlawful killing of
another without malice, actual or implied, upon a
sudden heat, reasonable provocation, or in mutual
combat.  See Moxley v. Commonwealth, 195 Va. 151, 157,
77   S.E.2d    389,393   (1953)   (quoting    Read   v.
Commonwealth, 63 Va. (22 Gratt.) 924, 937-38 (1872)).
     For combat to be "mutual," it must have been
     voluntarily and mutually entered into by
     both or all parties to the affray.     See
     Smith [v. Commonwealth], 17 Va. App. [68,]
     72, 435 S.E.2d [414,] 417 [(1993)].                  It is
     settled that "[o]ne who is assaulted may and
     usually does defend himself, but the ensuing
     struggle cannot be accurately described as
     mutual combat." Harper v. Commonwealth, 165
     Va. 816, 820, 183 S.E. 171, 173 (1936).
Lynn v. Commonwealth, 27 Va. App. 336, 356, 499 S.E.2d
1, 10 (1998), aff'd, 257 Va. 239, 514 S.E.2d 147
(1999).
     Appellant repeatedly states in his petition that
there was no evidence he intended to kill Patel.                   He
also asserts that "[t]he circumstances surrounding the
incident that night do not support the hypothesis that
[he] purposefully caused the head trauma seen in Mr.
Patel."   Appellant contends the evidence failed to
establish   he    acted   with    malice   and   instead    the   two
were engaged in mutual combat.
     As noted above, second-degree               murder    does   not
require proof of any specific intent.   See Tizon v.
Commonwealth, 60 Va. App. 1, 11, 723 S.E.2d 260, 265
(2012).     The     Commonwealth      must   merely       prove   "'a
malicious purpose to do                the deceased a serious
personal injury or hurt.'"             Id. (quoting Dock's Case^
62 Va. (21 Gratt.) 909, 913 (1872)).                 Here the record
supports   the   jury's   conclusion  that  appellant
purposefully engaged in conduct likely to cause death
or bodily harm.     Appellant traveled to appellant's
residence in      order    to   confront     him   and   armed   himself
with a stun gun beforehand.   Medrano's description of
the encounter between appellant and Patel demonstrates
appellant, without provocation, repeatedly attacked
Patel with the stun gun until Patel fell to the
ground.   Appellant then moved Patel to a secluded
location while Patel called for help.    Appellant did
not leave the area until Patel was silent, suggesting
he continued his attack on the injured man after
moving him into the bushes.    Rather than calling for
emergency help, appellant then fled the scene.
     "Evidence of flight may be considered as evidence
of guilt along with other pertinent facts and
circumstances."        Hope     v.   Commonwealth,        10   Va.   App.
381, 386, 392 S.E.2d 830, 833 (1990) (en banc)
(explaining that acts or conduct of accused after the
crime may tend to show consciousness of guilt).
Furthermore, the jury, as fact finder, could consider
appellant's  changing  stories  to   law  enforcement
authorities    about      Patel's    death    as   evidence      that   he
was "attempting to conceal his guilt by making
inconsistent explanations." Iqlesias v. Commonwealth,
7 Va. App. 93, 110, 372 S.E.2d 170, 179-80 (1988) (^
banc).
     An appellate court does not "ask itself whether
it believes that the evidence at the trial established
guilt    beyond    a      reasonable     doubt."          Williams      v.
Commonwealth, 278 Va. 190, 193, 677 S.E.2d 280, 282
(2009) (quoting Jackson v. Virginia, 443 U.S. 307,
318-19 (1979)).   "Rather, the relevant question is
whether 'any rational trier of fact could have found
the   essential elements             of  the   crime  beyond a
reasonable doubt.'"   Id.            at 193, 677 S.E.2d at 282
(quoting Jackson, 443 U.S. at 319).                Thus, when a jury
has rendered its verdict, "it is not for this court to
say that the evidence does or does not establish his
guilt beyond a reasonable doubt because as an original
proposition  it   might   have  reached   a  different
conclusion."      Cobb v. Commonwealth, 152 Va. 941, 953,
146 S.E. 270, 274 (1929).   An "appellate court is no
substitute for a jury." Id.
      This deferential appellate standard "applies not
only to findings of fact, but also to any reasonable
and justified inferences the fact-finder may have
drawn    from   the  facts   proved."     Sullivan  v.
Commonwealth, 280 Va. 672, 676, 701 S.E.2d 61, 63-64
(2010).     Thus, a fact finder may "draw reasonable
inferences     from     basic    facts          to     ultimate     facts,"
Haskins v. Commonwealth, 44 Va. App. 1, 10, 602 S.E.2d
402, 406 (2004) (citation omitted), unless doing so
would push "into the realm of non sequitur," Thomas v.
Commonwealth, 48 Va. App. 605, 608, 633 S.E.2d 229,
231 (2006) (citation omitted).
     The trier of fact was not required to accept
appellant's   trial  testimony.     See   Cantrell  v.
Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328, 339
(1988).    The jury was entitled to conclude that
appellant lied and to infer that he         testified
untruthfully in order to hide his guilt.    See Daung
Sam V. Commonwealth, 13 Va. App. 312, 320, 411 S.E.2d
832, 837 (1991).      The jury rejected appellant's
testimony     and     accepted       Medrano's         account      of     the
events.
     Under settled principles, "the Commonwealth need
only exclude reasonable hypotheses of innocence that
flow from the evidence, not those that spring from the
imagination of the defendant." Scott v. Commonwealth,
55 Va. App. 166, 172, 684 S.E.2d 833, 837 (2009) (en
banc) (citation omitted). "Whether the hypothesis of
innocence    is     reasonable       is     itself      a     ^question     of
fact,'     subject to deferential appellate review."
Cooper    V. Commonwealth, 54 Va. App. 558, 573, 680
S.E.2d      361,      368     (2009)        (quoting          Clanton       v.
Commonwealth, 53 Va. App. 561, 572-73, 673 S.E.2d 904,
910 (2009) (en banc)).
             Stated    another       way,    "[m]erely        because
     defendant's theory of the case differs from
     that taken by the Commonwealth does not mean
     that every reasonable hypothesis consistent
     with    his    innocence    has      not    been       excluded."
     Clanton, 53 Va. App. at 573, 673 S.E.2d at
     910 (quoting Miles v. Commonwealth, 205 Va.
     462, 467, 138 S.E.2d 22, 27 (1964)).  Thus,
    "the question is not whether ^some evidence'
    supports the hypothesis, but whether a
     rational       fact    finder    could      have       found   the
     incriminating            evidence               renders     the
                                                                      //
     hypothesis    of          innocence              unreasonable.
          James [v. Commonwealth], 53 Va. App. [671,]
          682, 674 S.E.2d [571,] 577 [(2009)] (citing
          indirectly [Commonwealth v.] Hudson, 265 Va.
          [505,] 513, 578 S.E.2d [781,] 785 [(2003)]).
          In practical terms, this means that—even if
          not "inherently incredible"—a   defendant's
          exculpatory version of events need not be
          accepted by the fact finder.  Montgomery v.
          Commonwealth, 221 Va.       188,   190, 269 S.E.2d
          352, 353 (1980).
      Tizon, 60 Va. App. at 12-13, 723 S.E.2d at 265.
           Viewed in the light most favorable to the
      Commonwealth, the evidence was sufficient to support a
      finding that the victim's death was the result of
      appellant's   deliberate  and   cruel   act  and  that
      appellant   acted  with   malice.  The   Commonwealth's
      evidence was competent, was not inherently incredible,
      and was sufficient to prove beyond a reasonable doubt
      that appellant was guilty of second-degree murder.

(Id. at 1-6 (alterations in original).)         The Court of Appeals of

Virginia denied the petition for appeal.         (Id. at 1.)   A three-

judge panel of the Court of Appeals of Virginia also denied

Ali's petition for appeal.        (Id. at 8.)     The Supreme Court of

Virginia refused Ali's subsequent petition for appeal.         (Id. at

9.)

      All filed    a   petition for   writ of    habeas corpus in the

Supreme Court of Virginia raising all three of his claims in the

§ 2254 Petition.       (See ECF No.    35-3, at 6-31.)     The Supreme

Court of Virginia dismissed Ali's habeas petition.         (ECF No. 35-

4, at 86.)   The Supreme Court of Virginia denied Ali's petition

for rehearing.     (Id. at 87.)   Ali subsequently filed the instant

§ 2254 Petition.
           II.   APPLICABLE CONSTRAINTS UPON HABEAS REVIEW


     In order to obtain federal habeas relief, at a minimum, a

petitioner must demonstrate that he is "in custody in violation

of the    Constitution      or    laws    or   treaties    of the   United    States."
                       /




28 U.S.C. § 2254(a).              The    Antiterrorism      and     Effective     Death

Penalty Act ("AEDPA") of 1996 further circumscribed this Court's

authority to grant relief by way of a writ of habeas corpus.

Specifically, "[s]tate court factual determinations are presumed

to be correct and may be rebutted only by clear and convincing

evidence."     Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)

(citing 28 U.S.C. § 2254(e)(1)).                 Additionally, under 28 U.S.C.

§ 2254(d), a federal court may not grant a writ of habeas corpus

based on any claim that was adjudicated on the merits in state

court unless the adjudicated claim:

     (1) resulted in a decision that was contrary to, or
     involved     an       unreasonable         application       of,     clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or


     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of
     the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).             The Supreme Court has emphasized that the

question "is not whether a federal court believes the state

court's      determination          was        incorrect     but        whether     that

determination      was            unreasonable—a           substantially          higher
threshold."        Schriro     v.   Landrigan,        550   U.S.    465,       473   (2007)

(citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).


                  III.     INEFFECTIVE ASSISTANCE OF COUNSEL


          To   demonstrate    ineffective         assistance        of      counsel,      a

convicted        defendant       must      show        first       that         counsel's


representation       was    deficient     and,    second,      that      the    deficient

performance prejudiced the defense.                   Strickland v. Washington,

466 U.S. 668, 687 (1984).             To satisfy the deficient performance

prong of Strickland, the convicted defendant must overcome the

"^strong presumption' that counsel's strategy and tactics fall

^within the wide range of reasonable professional assistance.'"

Burch V. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689).              The prejudice component requires

a    defendant    to "show     that     there    is    a    reasonable        probability

that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.                   A reasonable probability

is    a    probability sufficient to             undermine      confidence           in the

outcome."          Strickland,      466    U.S.       at    694.         In     analyzing

ineffective assistance of counsel claims, it is not necessary to

determine whether counsel performed deficiently if the claim is

readily dismissed for lack of prejudice.                    Id. at 697.

          Respondent does     not     contest     that Ali         raised      his three

claims in his state habeas petition before the Supreme Court of


                                          10
Virginia.      In    its   dismissal      of     Ali's   habeas    petition,      the

Supreme Court of Virginia identified several subparts to each of

Ali's claims.       Ali attached to his § 2254 Petition, inter alia,

seventy-nine    pages      of   support    for    his    three    claims.        Ali's

attachments are rambling and extremely repetitive, and contain

differently phrased statements of his claims than presented on

his § 2254 Petition form.^         Ali's supporting argument weaves back

and forth between his claims in no logical fashion.                         Ali also

has provided no subparts to his claims and the Court identifies

no discernable subparts in his rambling narrative.^                  Ali's § 2254

Petition    form    also    provides      no   assistance    to    the    Court    in

identifying whether his claims are the same as those he raised

in state court.       Where the form asks whether Ali exhausted his

state remedies for Claim One, Ali appears to indicate that this

was not a claim that he raised.                  (§ 2254 Pet. 6.)           Ali also

indicates that he only raised Claims Two and Three "through a


     ^ For example, in Claim One on the § 2254 Petition form, Ali
indicates that his claim is about counsel failing to interview
the key witness and cross-examine her to reveal her bias towards
Muslims.    (§ 2254 Pet. 6.)        Ali's statement of Claim One in his
attachment fails to mention that this                claim is     based     on   bias.
(EOF No. 26-5, at 4.)

     ^ Ali's attachments are comprised largely of Ali's lengthy
recitations of alleged quotations from interview transcripts and
reports.    Upon closer inspection, a large portion of Ali's
attachments appear to be identical copies of the same pages.
(See EOF No. 26-5, at 8-11; EOF No. 26-6, at 2-5.) Ali fails to
adequately explain and the Court fails to discern how these
large sections of alleged testimony have any bearing on the
claims Ali raises.

                                          11
post-conviction motion or petition for habeas corpus in a state

trial court."         (Id. at 8-10.)

     Based       on    the    Court's   review     of     the   record,    and     the

arguments    made      in    Respondent's      Motion    to   Dismiss,    the    Court

assumes that Ali intends to raise                 what   was identified         by the

Supreme Court of Virginia as Claims 1, 2(i), and a portion of

Claim 3.     As discussed in detail below, the Court has reviewed

the entirety of Ali's § 2254 Petition and attachments, and the

state    court    record,     and    concludes    that    the   Supreme    Court    of

Virginia's determination that Ali's claims lack merit is not

unreasonable.


        Because the Supreme Court of Virginia first addressed the

claim that Ali presents in his § 2254 Petition as Claim Two, and

the opinion refers back to that analysis in later discussions,

the Court also reviews Claim Two first.

        A.   Claim     Two    -   Failure   To    Interview      And   Impeach     Key
             Witness


        In Claim Two, Ali argues that counsel rendered ineffective

assistance because he "failed to impeach Ms. Parada[^] with the
help of clear and convincing evidence" that she provided a more

thorough     statement         the    following     day       after    speaking     to

detectives than she had provided the night of the incident.

        ^ Ali refers to the witness as Ms. Parada.                According to the
state court record, the witness's full name was Digma Medina De
Prada Medrano.   From this point forward, the Court changes any
reference to the name "Ms. Parada" to Medrano.

                                          12
(Id. at 8.)      All believes that counsel failed to use Medrano's

initial statements that were less thorough to impeach her later

statements      where        she     provided     more        detail    about       her

observations.     (Id.)        In Ali's state habeas petition, these two

claims were presented scattered across portions of state habeas

Grounds 1 and 2.        (ECF No. 35-3, at 6-18.)              The Supreme Court of

Virginia   divided         Claim   Two   into    subparts,      and    for   ease   of

reference, the Court similarly divides Claim Two as follows:

     (a) Counsel rendered ineffective assistance by failing to
     impeach the key witness, Medrano, based on evidence her
     testimony was coached. (See, e.g., ECF No. 26-6, at 1, 7,
     30-31.)

     (b) Counsel rendered ineffective assistance because counsel
     disregarded Ali's request to impeach Medrano's testimony by
     playing for the jury the recorded 911 call.    (Id. at 19;
    § 2254 Pet. 8.)

     (c) Counsel rendered ineffective assistance because counsel
     disregarded Ali's request to interview Medrano before
     trial.     (ECF No. 26-6, at 1.)^

     In explaining and rejecting Claim Two(a) here, the Supreme

Court of Virginia found:

             In portions of claims (1) and (2)(i), petitioner
     contends he was denied the effective                      assistance    of
     counsel because counsel did not make                      a "motion     to
     impeach"        the     Commonwealth's      "key     witness,"        Digma
     Medina     De     Prada       Medrano,     based    on     evidence     her
     testimony was "coached" by Detective Daniel Bibeault
     and the Spanish language interpreter who assisted
     Bibeault in interviewing Medrano. Petitioner explains

     ® The Court notes that Ali also includes the substance of
Claim Two (c) in his supporting argument for Claim One.                       Because
Claim One is more focused on Medrano's alleged bias, the Court
addresses this subpart in conjunction with Claim Two.
                                          13
Medrano witnessed petitioner's late-night altercation
with his victim, Bharat Patel ("Bharat"), in the
parking lot of the apartment complex where Bharat
lived with his wife, Saraswati Patel ("Saraswati") and
that Medrano gave three -pretrial accounts of what she
witnessed.  Petitioner claims Medrano's third account,
given to Detective Bibeault several hours after police
discovered Bharat's body, materially differed from her
first two accounts, one of which she gave to a 911
operator and the other which she gave to two officers
who  initially   responded  to  Medrano's   911  call.
Petitioner alleges the changes in Medrano's statement
and her corresponding trial testimony were the result
of Detective Bibeault or his interpreter supplying
Medrano    with   a   substantial        amount   of   information   so
that her testimony would agree with the physical
evidence and inculpate petitioner.
     As evidence of such police misconduct, petitioner
identifies  ways   in  which  Medrano's  statement to
Detective      Bibeault     contradicted          or   added   to . the
statements she gave to the 911 operator and the two
responding officers. Petitioner cites also that, when
asked whether an interpreter was present during her
interview with Detective Bibeault, Medrano responded,
"[T]o     explain     to   me     what    happened."       Petitioner
recalls that, when counsel asked Medrano what led her
to assume petitioner was carrying a weapon in his
pocket, Medrano answered, "Because of the way in which
he led me to believe I supposed it was that."
Petitioner     contends     the     "he"     in    Medrano's    answer
refers    to   Detective        Bibeault.     Finally,     petitioner
notes Medrano's suggestion at trial that she told the
two officers who responded to her 911 call everything
she knew during the approximately thirty-five minutes
she spoke with them.     Petitioner appears to allege
these circumstances should have alerted counsel to the
fact  that  portions   of  Medrano's testimony  were
supplied by the police and that counsel should have
brought this misconduct to the jury's or the court's
attention.
        The Court holds this claim satisfies neither the
"performance" nor the "prejudice" prong of the two-
part test enunciated in Strickland v. Washington, 466
U.S. 668, 687 (1984). The evidence petitioner claims
proves Medrano's testimony was improperly coached is
not as strong as petitioner contends.  That Medrano's
accounts of petitioner and Bharat's fight changed,

                                    14
conflicted, or became more detailed over time does not
clearly suggest police misconduct.    Nor do Medrano's
statements at trial clearly raise the specter of such
impropriety.   Accordingly, without more information,
counsel reasonably did not argue or claim that Medrano
testified to information supplied to her by police.
     Additionally, petitioner has not alleged that,
had counsel investigated the issue further or pressed
it at trial, he would have uncovered information more
convincingly establishing Detective Bibeault's alleged
misconduct.   See Bassette v. Thompson, 915 F.2d 932,
940-41 (4th Cir. 1990) (petitioner's failure to allege
^^what an adequate investigation would have revealed or
what . . . witnesses might have said, if they had been
called to testify" was fatal to his ineffective
assistance of counsel claim).        The   record, including
the trial transcript, demonstrates that counsel cross-
examined Medrano regarding several inconstancies [sic]
between her trial testimony and her prior statements.
Counsel   highlighted  inconsistencies  in   Medrano's
claims regarding (1) her proficiency speaking English,
(2) when she left her brother's house the night she
saw petitioner attack Bharat, (3) how many times she
saw petitioner pass in front of her car before he
attacked Bharat, (4) whether she saw petitioner punch
Bharat, (5) whether she saw both petitioner and Bharat
run from the scene after their altercation, and (6)
whether she told one of the officers who responded to
her 911 call that the "victim" was wearing a gray
shirt with an orange stripe, which was consistent with
the   shirt   petitioner   was  wearing   during   the
altercation.   In light of this last, helpful bit of
information and Medrano's general obstinance on cross-
examination, counsel's closing argument makes clear
that his strategy was to show Medrano witnessed Bharat
attack petitioner and later changed her account of
what transpired because she was overly eager to help
the   Commonwealth   secure   a    conviction.     Counsel's
strategy in this regard was reasonable considering
that petitioner told police Bharat attacked him but
also admitted (1) having an affair with Saraswati that
Bharat   had  recently   discovered,  (2)   repeatedly
shocking an unarmed Bharat with a stun gun, (3)
dragging Bharat's body into some bushes after he fell,
hit his head, and became unconscious, (4) fleeing the
scene without providing or calling for help, (5)
discarding the stun gun and the clothes he was

                              15
         wearing, and (6) lying to police about the incident
         until   confronted    with   the    fact   there    was   a   witness.
         Petitioner has not explained how confronting Medrano's
         inculpating testimony in a different manner would have
         been more effective.   Thus, petitioner has failed to
         demonstrate that counsel's performance was deficient
         or that there is a reasonable probability that, but
         for counsel's alleged errors, the result of the
         proceeding would have been different.

(ECF No. 35-4, at 78-80.)                The Court discerns no unreasonable

application of the law and no unreasonable determination of the

facts.      See 28 U.S.C. § 2254(d)(1)-(2).                  Although All spends

pages devoted to lengthy recitations of Medrano's statements to

police and picks out what he                believes are inconsistencies or

"movie like description[s] of the event" (see, e.g., ECF No. 26-

6, at 8), Ali fails to identify any error in the Supreme Court

of   Virginia's      decision      concluding       that    counsel     was   neither

deficient nor was Ali prejudiced.

         Medrano   was a    difficult witness for both the             Commonwealth

and the defense because she clearly spoke and understood some

English, but also had a Spanish interpreter during trial, and

she frequently answered the question in English before receiving

the translation.        Medrano often refused to answer the questions

in   a    clear    manner     or   her   answer     was    nonresponsive      despite

repeated admonitions by the Court to only answer the question

asked of her.        Nevertheless, Medrano consistently testified that

she saw Ali grab the victim, make contact many times with the

victim's body with an object that omitted blue light, and then

                                            16
dragged the victim behind bushes.               (Sept. 16, 2013 Tr. 177-81.)

Medrano heard the victim yelling for help and then approximately

two minutes after the screams stopped, Medrano saw Ali come out

of the    bushes    with    the    object in    his   hand     and start running

away.      (Sept.   16,     2013    Tr.    182-83.)      Counsel       attempted    to

discredit     Medrano      through        cross-examination       by    identifying

inconsistencies in her testimony, such as disparities about the

time of the incident, the amount of times she saw Ali walk past

her car, what the victim was wearing, whether she actually saw a

weapon, and whether she could see at all because it was dark.

(Sept.    16, 2013 Tr.        197-207,       211-14.)         Counsel   highlighted

Medrano's    inconsistent testimony to            the        jury in    his   closing

argument.     (Sept. 23, 2013 Tr. 66-68.)             Counsel also advanced an

argument that Medrano "was all wound up to tell a story to prove

the government's case for them."                  (Sept. 23, 2013 Tr. 65.)

Despite counsel's attempts to discredit Medrano, the jury found

her credible.®       Counsel's impeachment strategy was reasonable.




        ® The Court notes that Medrano's 911 call was in Spanish,
however, she provided her account to the officers who arrived at
the scene in English and she testified at trial that she had no
problem communicating with the officers in English because her
statement was "brief and specific."              (Sept. 16, 2013 Tr. 189-90;
see Sept. 17, 2013 Tr. 24, 52.) On redirect, Medrano stated
that a translator was present when she spoke with Detective
Bibeault the following morning.              (Sept. 16, 2013 Tr. 216.)             From
the Court's review         of the record, it is conceivable that any
inconsistencies in          her testimony were due to the language
barrier     and   that     Medrano's      provision     of    greater    detail    the
                                           17
and   All    fails   to   demonstrate         that   any   further    attempt   to

discredit Medrano by suggesting that the police had coached her

would have changed the jury's verdict.                 Ali fails to establish

any deficient performance by counsel or any resulting prejudice.

Accordingly, Claim Two(a) will be dismissed.

      Similarly, in Claim Two(c), Ali faults counsel for ignoring

his request to interview Medrano prior to trial.                     Ali contends

that such an interview "could [have] divulge[d] elicit essential

impeachment evidence."        (§ 2254 Pet. 6.)             In rejecting Claim

Two(c) here, the Supreme Court of Virginia explained:

      [P]etitioner    contends      he    was    denied    the   effective
      assistance     of   counsel    because         counsel   disregarded
      petitioner's direction to interview Medrano pre-trial.
      Petitioner claims that, had counsel done so, he would
      have   learned    investigators  improperly   coached
      Medrano's testimony.
           The Court holds that this claim satisfies neither
      the "performance" nor the "prejudice" prong of the
      two-part test enunciated in Strickland.   Petitioner
      proffers no factual support for his speculation that
      Medrano would have agreed to speak with counsel or
      that she would have divulged evidence of police
      misconduct.     Thus,  petitioner  has   failed   to
      demonstrate that, but for counsel's alleged errors,
      the   result of the   proceeding  would   have  been
      different.


(ECF No. 35-4, at 81-82.)           The Court discerns no unreasonable

application of the law and no unreasonable determination of the

facts.      S^ 28 U.S.C. § 2254(d)(1)-(2).                 Presumably Ali also
believes that a pre-trial interview would have picked up on the

following morning was because she now had the assistance of a
translator to communicate with the police.

                                         18
same    inconsistencies         in   Medano's        statements         to    police,   the

alleged coaching by police, and any bias of Medrano.                              However,

Ali fails to identify, beyond speculation,                        what information a

pre-trial interview of Medrano would have revealed beyond what

the    defense    already   knew.        See      Bassette,       915   F.2d    at 940-41

(explaining       that   petitioner's             failure    to     allege      "what    an

adequate     investigation           would     have     revealed         or     what . . .

witnesses might have said, if they had been called to testify"

was fatal to his ineffective assistance of counsel claim).                              Ali

also fails to direct the Court to any error in the Supreme Court

of    Virginia's      conclusion.        Because       Ali    demonstrates           neither

deficiency       of   counsel    nor    resulting       prejudice.           Claim   Two(c)

lacks merit and will be dismissed.


       In   Claim     Two(b),    Ali    contends       that    counsel         disregarded

Ali's request to impeach Medrano's testimony by playing for the

jury the     recorded     911    call.        (ECF    No.     26-6,      at 19; § 2254

Pet. 8.)     Ali insists that playing this call would "prove her

inconsistencies."         (ECF No. 26-6, at 19.)                  In rejecting Claim

Two(b) here, the Supreme Court of Virginia explained:

       [P]etitioner contends he was denied the effective
       assistance  of counsel because counsel disregarded
       petitioner's direction to impeach Medrano's testimony
       by playing for the jury the recording of Medrano's 911
       call.   Petitioner claims counsel also disregarded his
       direction to impeach Medrano by introducing the
       incident reports of the two officers who initially
       responded to Medrano's 911 call.



                                             19
              The Court holds that this claim satisfies neither
      the "performance" nor "prejudice" prong                         of the    two-
      part     test    enunciated      in     Strickland.              First,       the
      extrinsic evidence petitioner identifies as recording
      Medrano's        pre-trial       statements             would    have     been
      admissible only if Medrano "denie[d] or [did] not
      remember [her] prior inconsistent statement[s]."    Va.
      Sup. Ct. R. 2:613(a)(ii).   Petitioner has not alleged
      any  instance   in  Medrano's   testimony   where  this
      foundational predicate occurred.      Additionally, as
      described   above,  counsel   questioned   Medrano   on
      numerous aspects of her inconsistent statements, and
      petitioner has not explained how extrinsic evidence of
      those statements would have materially altered the
      jury's perception of Medrano's credibility.       Thus,
      petitioner has failed to demonstrate that counsel's
      performance  was   deficient  or   that  there  is   a
      reasonable probability that, but for counsel's alleged
      errors, the result of the proceeding would have been
      different.


(ECF No.      35-4, at 81 (alterations in                     original).)       The Court

again discerns no unreasonable application of the law and no

unreasonable        determination       of        the       facts.     See     28     U.S.C.

§ 2254(d)(1)-(2).         To the extent that Ali faults counsel for

failing to introduce the 911 call to impeach Medrano's testimony

at trial,      as the     Supreme      Court of Virginia explained, that

evidence would be barred from admission on state law grounds.

Ali   fails    to     direct   the    Court       to    any    law    or   evidence       that

demonstrates that the Supreme Court of Virginia's conclusion is

incorrect, much less unreasonable.                      See 28 U.S.C. § 2254(d)(1)-

(2); Richardson v. Branker, 668 F.3d 128, 141 (4th Cir. 2012)

("When a claim of ineffective assistance of counsel raised in a

habeas   corpus        petition      involves          an    issue    unique    to        state


                                             20
law                 a federal court should be especially deferential to

a     state    post-conviction         court's       interpretation            of      its     own

state's       law.");      of.    Estelle     v.    McGuire/      502     U.S.      62,      67-68

(1991) ("[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.").

       Moreover, the inconsistencies Ali points to in support of

this claim are minor in light of the overwhelming evidence of

his guilt:           whether Medrano only saw a blue spark not a gun;

whether Medrano changed her testimony about the color of the

victim's       shirt;      and,     whether    she     could      see    the     altercation

clearly.           (ECF No. 26-6, at 19.)               Counsel questioned Medrano

about    a    number      of   inconsistencies         in   her   statements,          and    Ali

fails to demonstrate that the introduction of her statements to

police        or    the    911      call    would      have       changed        the      jury's

determination that her testimony was credible.                                Ali fails to

demonstrate any deficiency of counsel or resulting prejudice,

and accordingly. Claim Two(b) will be dismissed.

       B.      Claim One - Bias of Key Witness

        In Claim One, Ali argues that counsel rendered ineffective

assistance when he "failed to conduct a pre-trial investigation

[and]    interview         Ms.    [Medrano]        which    could       [have]      divulge[d]

elicit essential impeachment evidence."                        (§ 2254 Pet. 6.)                Ali

contends       that       Medrano    was      biased       against      him    because         she

believed that he was a "Muslim extremist terrorist."                                (Id.)       In

                                               21
All's state habeas petition, this claim was presented in part of

state habeas Claims 1 and 2.         (See EOF No. 35-4, at 9, 16-18.)^

     In explaining and rejecting All's Claim One presented here,

the Supreme Court of Virginia found:

    [P]etitioner      contends      he     was     denied   the    effective
     assistance      of   counsel        because     counsel      failed   to
    adequately present evidence of Medrano's racial animus
    toward   persons   of   petitioner's   national   origin,
    Bangladesh.    Petitioner explains that, when speaking
    to police investigating Bharat's death, Medrano said
    she was scared because, the day after she called 911,
    she believed a man with a large beard driving a silver
    car   followed   her.     According   to   a  memorandum
    recounting    an   investigator's    conversation    with
    Medrano, Medrano perceived the man to be a certain
    race or nationality and stated, "[I]f these people can
    put bombs in buildings, imagine what they can do to me
    - a housewife."    Medrano believed her being followed
    was somehow connected to the fight she witnessed
     between   petitioner and Bharat and, accordingly, she
     did not speak with police further.
          The Court holds that this claim satisfies neither
     the "performance" nor the "prejudice" prong of the
     two-part test enunciated in Strickland.    Assuming
     counsel   was    aware   of    Medrano's        alleged      xenophobia,
     counsel reasonably could have decided not to broach


     ^ Buried in his supporting attachment, Ali also suggests
that counsel should have "interview[ed] Ms. Sara Patel who had
the center role of the whole situation."                (EOF No. 26-5, at 6.)
This suggestion that counsel should have interviewed Ms. Patel
has absolutely no bearing or relationship to his stated Claim
One, that counsel failed to properly root out Medrano's bias.
Ali provides a list of five things an interview of Ms. Patel
could possibly reveal.   (Id. at 17.)   However, Ali fails to
proffer sufficiently what favorable evidence or testimony an
interview of Ms. Patel would have produced.                       All's terse and
conclusory allegations insufficiently demonstrate deficient
performance or prejudice under Strickland. Bassette, 915 F.2d
at 940-41; see Sanders v. United States, 373 U.S. 1, 19 (1963)
(finding denial of habeas relief appropriate where petitioner
"stated only bald legal conclusions with no supporting factual
allegations").

                                         22
     the subject at trial.    As described above, counsel's
     goal   was  to   show   Medrano  accurately   described
     petitioner as the victim during one of her initial
     statements to police and that she later changed her
     story because she was eager to help the police.
     Counsel could have reasonably determined this was a
     sounder tactic than attempting to ascribe Medrano's
     shifting accounts of what she witnessed to racial
     animus or paranoia.   For similar reasons, there is no
     indication the jury might have been more skeptical of
     Medrano's testimony had counsel adopted the strategy
     petitioner  suggests   instead  of   the  one   counsel
     employed.  Thus, petitioner has failed to demonstrate
     that counsel's performance was deficient or that there
     was a reasonable probability that, but for counsel's
     alleged      errors,   the     result        of   the   proceeding        would
     have been different.


(EOF No. 35-4, at 80-81 (second alteration in original).)                                 The

Court discerns no unreasonable application of the law and no

unreasonable       determination        of    the      facts.          See    28    U.S.C.

§ 2254(d)(1)-(2).        Although All spends pages devoted to lengthy

recitations       of   Medrano's    statements          to     police    and       what    he

believes    are    inconsistencies,          almost     none    of     this    supporting

argument addresses his claim that he believed Medrano was biased

towards him, or that counsel was ineffective for failing to

interview her or cross-examine her on that basis.                            At most, Ali

simply repeats that Medrano was fearful for her life and was

biased against him.         (See, e.g., ECF No. 26-5, at 5.)                    Ali fails

to   identify      any   error     in   the       Supreme      Court    of     Virginia's

decision.     Because Ali fails to demonstrate any deficiency of

counsel or resulting prejudice. Claim One will be dismissed.



                                             23
    C.         Claim Three - Failure To Question Medical Experts

        In Claim Three, All contends that "[c]ounsel didn't [(a)]

examine the medical expert, Dr.                    Diangelo, [and, (b)] did not

call the court-appointed expert for the defense. Dr. Fowler, who

could    testify      regarding    Mr.    Patel's      accidental       death    [which]

resulted [in] error."             (§ 2254 Pet. 9.)             Ali believes counsel

could    have    elicited testimony from both              medical experts that

would    show    he    was    guilty     of    nothing    more       than   involuntary

manslaughter.         (EOF No. 26-7, at 17.)

        With respect to Claim Three(a), Ali argues that counsel

failed    to    cross-examine      Dr.    Diangelo,      who    he    believes    was   a

"bias[ed] state examiner who was helping the state to secure a

conviction," about the destruction of her notes taken during the

victim's autopsy.            (Id. at 6.)           Ali believes that because Dr.

Diangelo's report indicated that the victim died from "blunt

head trauma," and no one witnessed Ali hit the victim in the

head, if counsel had more thoroughly questioned Dr. Diangelo,

the jury would have convicted him of involuntary manslaughter,

not second-degree murder.           (Id. at 6, 17.)

        In rejecting this claim, the Supreme Court of Virginia

found:


        [P]etitioner      contends       he    was    denied    the     effective
        assistance of counsel because counsel failed to cross-
        examine   the  Commonwealth's   medical  expert.   Dr.
        Constance Diangelo, regarding her destruction of notes
        taken during Bharat's autopsy. Petitioner appears to

                                              24
       contend   counsel   might    have   elicited                       evidence
       petitioner was guilty only of manslaughter,
             The Court holds that this claim satisfies neither
       the "performance" nor the "prejudice" prong of the
       two-part test enunciated in Strickland.    The record,
       including the transcript of a Septe]i±ier 9, 2013
       hearing, demonstrates that counsel successfully moved
       to limit Dr.     Diangelo's testimony after it was
       discovered   she  destroyed  notes   she  took   during
       Bharat's   autopsy.     However,   that  Dr.   Diangelo
       destroyed her notes would not have been affirmative
       evidence of petitioner's mens rea in connection with
       Bharat's death.   Likewise, generally discrediting Dr.
       Diangelo's autopsy technique or conclusions would not
       have directly supported a claim that petitioner was
       guilty only of manslaughter.    In any event, counsel
       drew on Dr. Diangelo's conclusion that Bharat died
       from blunt force trauma to the head to support his
       argument that petitioner did not intentionally inflict
       Bharat's mortal wound.  Petitioner has not suggested
       that this defense strategy is misguided.       Thus,
       petitioner has failed to demonstrate that counsel's
       performance  was   deficient  or   that  there  is   a
       reasonable probability that, but for counsel's alleged
       errors, the result of the proceeding would have been
       different.


(ECF   No.    35-4,      at    85.)     The    Court     discerns    no    unreasonable

application of the law and no unreasonable determination of the

facts.       See   28    U.S.C. § 2254(d)(1)-(2).              Because     the    autopsy

report indicated that the victim died from blunt head trauma

(see Sept. 17, 2013 Tr. 267), counsel reasonably chose not to

cross-examine       Dr.       Diangelo,   but       instead    pursued      a    line   of

defense that the report demonstrated that the victim did not die

from     Ali's     use    of     the    stun       gun   or   from   any        malicious,

intentional infliction of injury by Ali.                       (See Sept. 23, 2013

Tr.    72,   78-80.)          Counsel   argued       extensively     in    his     closing


                                              25
argument that Ali lacked the requisite intent for either first

or second-degree murder.             (Sept. 23, 2013 Tr. 73-74, 80-89.)®

Ali fails to explain how any further questioning of the medical

examiner about the destruction of her notes would have had any

bearing    on   this    defense.       Accordingly,            Ali    fails    to    show

deficiency of counsel or resulting prejudice, and Claim Three(a)

will be dismissed.


        In Claim Three(b), Ali contends that counsel failed to call

the   court-appointed       expert    for       the   defense.       Dr.   Fowler,    who

could    testify regarding      Mr.    Patel's         accidental death [which]

resulted [in] error."         (§ 2254 Pet. 9.)            Ali offers little more

to support this claim other than that Dr. Fowler's testimony

would have purportedly "supported the Defendant's version of the

story."    (See ECF No. 26-7, at 20.)

      In rejecting Claim Three(b), the Supreme Court of Virginia

explained:

        [P]etitioner    contends      he     was      denied    the    effective
        assistance     of   counsel        because      counsel       failed   to
      present testimony from Dr. David Fowler, a forensic
      pathologist    appointed    to   assist     petitioner.
      Petitioner explains Dr. Fowler reviewed Dr. Diangelo's
      autopsy of Bharat and could have testified to her
      "negligence" in destroying her notes, which petitioner
      contends  could   have   yielded his   conviction   for
        manslaughter.
             The Court holds that this claim satisfied neither
        the "performance" nor the "prejudice" prong                        of the

     ® In order to convict Ali of first-degree murder, the jury
was required to find that the murder was "willful, deliberate,
and premeditated." Va. Code Ann. § 18.2-32 (West 2018).
                                           26
     two-part test enunciated in Strickland.   As described
     above, counsel relied on Dr. Diangelo's conclusions
     regarding Bharat's cause of death to support counsel's
     contention that petitioner     did  not intentionally
     inflict the injury that killed Bharat.   Additionally,
     without more, generally discrediting Dr. Diangelo
     would not have yielded material evidence petitioner
     killed Bharat intentionally or accidentally.     Thus,
     petitioner has failed to demonstrate that counsel's
     performance  was   deficient  or   that  there  is   a
     reasonable probability that, but for counsel's alleged
     errors, the result of the proceeding would have been
     different.


(ECF No. 26-6, at 85-86.)                The Court discerns no unreasonable

application of the law and no unreasonable determination of the

facts.      See 28 U.S.C. § 2254(d)(1)-(2).               Ali offers nothing more

than a vague, unsupported conclusion, that Dr. Fowler's review

of   the    medical       examiner's     report     would    have    bolstered     his

defense.      See United States v. Terry, 366 F.3d 312, 316 (4th

Cir. 2004) (observing that where a petitioner faults counsel for

not calling a witness, the petitioner should provide "concrete

evidence     of    what    [the    witness]       would    have   testified   to   in

exculpation"); Bassette, 915 F.2d at 940-41 (requiring proffer

of   mitigating       evidence          to      state     claim     of   ineffective

assistance); see also Sanders, 373 U.S. at 19 (finding denial of

habeas relief appropriate               where     petitioner "stated only bald

legal      conclusions      with   no    supporting       factual    allegations").

Thus,      Ali's   terse     and   conclusory       allegations      insufficiently

demonstrate deficient performance or prejudice under Strickland.

Accordingly, Claim Three(b) lacks merit and will be dismissed.

                                             27
                         IV. CONCLUSION


     For the foregoing reasons, Respondent's Motion to Dismiss

(ECF No. 33) will be granted.         All's § 2254 Petition will be

denied and his claims dismissed.       A certificate of appealabilty

will be denied.®

     The Clerk is directed to send a copy of Memorandum Opinion

to All and counsel of record.


     It is so ordered.



                                                 /s/
                                Kooeru tj.   fayne
Date:                           Senior United States District Judge
Richmond, Virginia




     ® Buried in his attachments and labeled as an exhibit to his
§ 2254 Petition, All requests that the Court appoint an
investigator to question Medrano (ECF No. 26-9.) To the extent
that his request is properly before the Court, it will be
denied.

                                 28
